Citation Nr: 0315573
Decision Date: 07/11/03	Archive Date: 10/02/03

Citation Nr: 0315573	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-41 499A	)	DATE JUL 11, 2003
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


FINDINGS OF FACT

1. The veteran served on active duty from October 1944 to 
July 1946.
	
2.  On June 13, 2003, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, that the veteran died on December [redacted], 
2002.


CONCLUSIONS OF LAW

1.  The veteran's death prior to the Board's February 12, 
2003 decision deprived the Board of jurisdiction over the 
matter on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 20.904, 20.1302 (2002).  

2.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims for 
entitlement to service connection for bilateral hearing loss 
and a low back disability.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision to Vacate 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision in which the 
RO determined that there was no new and material evidence 
submitted by the veteran in order to reopen his claim for 
entitlement to service connection for bilateral hearing loss.

On February 12, 2003, the Board issued a decision, which 
reopened the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  

On June 13, 2003, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, in New Orleans, 
Louisiana, that the veteran died on December [redacted], 2002.  The 
Board received a Certificate of Death, prepared by the 
Louisiana Office of Public Health - Vital Records Registry, 
which confirmed the veteran's date of death as December [redacted], 
2002.

The veteran's death prior to the Board's February 12, 2003 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2002).  Because the Board was without jurisdiction 
to render the February 12, 2003 decision when the decision 
was entered, that decision must now be, and is hereby, 
vacated.  See 38 C.F.R. § 20.904 (2002).

II.  Dismissal of Service Connection Claims

In January 1999, the Board remanded the veteran's claim for 
entitlement to service connection for residuals of a back 
injury in order to obtain VA and private treatment records.  
The Board further developed the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and a low back disability in May 2002.  It was noted in the 
February 2003 Board decision that issues of entitlement to 
service connection for a low back disability and a final de 
novo decision on entitlement to service connection for 
bilateral hearing loss were to be the subject of a later 
decision.   

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The February 12, 2003 Board decision is vacated.

The appeal for entitlement to service connection for 
bilateral hearing loss and a low back disability is 
dismissed.  



		
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0302705	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  94-41 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

The issue of entitlement to service connection for a low back 
disability and a final de novo decision on entitlement to 
service connection for bilateral hearing loss will be the 
subject of a later decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  His report of separation indicates that he served in 
the European Theatre of Operations from April 1945 to July 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  By a decision dated in January 1999, the Board denied 
entitlement to service connection for bilateral hearing loss.  
The veteran did not appeal.

2.  Since January 1999, the veteran has submitted private 
medical opinions linking his present bilateral hearing loss 
to acoustic trauma he sustained while on active service.


CONCLUSIONS OF LAW

1.  The denial of entitlement to service connection for 
bilateral hearing loss by the Board in January 1999 is final.  
38 U.S.C.A. §§ 5100 et. seq., 7103(a), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a), 
20.1100 (2001).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is reopened by the submission of new 
and material evidence.  38 U.S.C.A. §§ 5100 et. seq., 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In January 1999, the Board denied entitlement to service 
connection for bilateral hearing loss.  The veteran did not 
appeal this decision.  In June 2000, the veteran petitioned 
to reopen his claim.

Unappealed decisions of the Board are final.  38 U.S.C.A. 
§§ 7103(a), 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court has held that VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108; and 
immediately upon reopening the claim, VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Parenthetically, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The January 1999 Board decision denied service connection for 
bilateral hearing loss.  The evidence of record at that time 
included the veteran's service medical records, a VA 
examination report dated in September-October 1968, VA 
treatment records, including audiology consultations dated in 
1975, and the veteran's statements and testimony.  The 
veteran's statements and testimony are to the effect that he 
served in the artillery during combat, and that he was 
exposed to acoustic trauma when standing next to an 8-inch 
Howitzer when it was fired.  Service medical records, 
however, show no complaints of or treatment for any ear or 
hearing condition, and the veteran's report of medical 
examination at discharge reflects hearing measurements at 15 
of 15, whispered voice, bilaterally.  VA records show that 
the veteran was observed to have normal ears and no hearing 
loss in 1968, but that in 1975 he was diagnosed with 
moderate-severe high frequency sensorineural hearing loss in 
the left ear with moderate mixed hearing loss in the right 
ear.  The Board determined, in January 1999, that service 
connection for this condition was not appropriate, as hearing 
loss was not detected during active service or within the 
presumptive, one-year period following his discharge from 
active service.  Moreover, there was no medical evidence of a 
nexus, or link, between the veteran's active service and 
hearing loss first diagnosed in 1975-nearly 29 years 
following his separation from active service.  The veteran 
did not appeal this decision.  It therefore became final.

In June 2000, the veteran petitioned to reopen his claim.  
Evidence associated with the claims file since the Board's 
January 1999 decision includes two statements by a private 
physician, received in June 2000 and March 2001, VA audiology 
examination reports, private treatment records, the veteran's 
statements, and his testimony before the undersigned member 
of the Board in August 2001.  In particular, statements 
proffered by A.L. Kuntz, M.D. F.A.C.O.E.M., reflect that the 
physician has personally known the veteran since his 
discharge from active service to the present, and that he 
manifests "hearing loss which occurred immediately after one 
of the incidents [of acoustic trauma during active service] 
and has persisted to the present."  Dr. Kuntz further 
stated, "It is my opinion that the hearing loss which he has 
today is the direct result of the concussive injury which 
occurred while on active duty."

Upon review, the Board observes this evidence, newly 
associated with the claims file, provides medical evidence 
linking the veteran's currently manifested bilateral hearing 
loss to his active service and, in addition, provides 
evidence that he has manifested symptoms of hearing loss 
continuously from the time of his discharge from active 
service to the present.  The Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration, and thus, is so significant that it must 
be considered to decide fairly the merits of this claim.  
Accordingly, the Board concludes that this evidence is both 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).

For reasons explained below, the Board is remanding this 
claim for further development.  Hence, consideration of 
whether or not the veteran will be prejudiced by 
consideration of the case on its merits under Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) and VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10 is not necessary.


ORDER

The veteran's claim for service connection for bilateral 
hearing loss is reopened.  To that extent only, the appeal is 
granted.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





 



